for   change




Honorable C. J. Wilde
County Auditor
Nueoes county
Corpus Christi, Texas
                                     Opinion No. O-262
Dear Sir:                            Re:   Authority of a oounty
                                           through the Ooanaissioners'
                                           C&art to pay the prsnii~
                                           on the offioial bonds of
                                           county treasurer end oounty
                                           auditor.

         Your request for an opinion on the question as is herein
stated has been received by this department.

        Your letter reads in part as follows:

        'Sometime ago ybu forwarded at the request of the writer
     a copy of opinion O-902 given to P. L. Marquess, County Auditor
     of Wharton County under date of June 18, 1939, said opinion
     being q-ted herewithr-

        s* The County Traasurer, County Commissioners, County
     Surveyor, County Auditor, County Librarian, and the Super-
     intendent of the County Hospital and their deputies, should
     personally pay the prsmi~ of their official bonds. These
     officers ars not fee offioers named in Artioles 3863; 3891,
     and 3899, R. C. S., and do~not come within the provisions
     of the Offioers' Salary Law, Artials 3912-a, V.h.C.S., whereby
     this expsnse oould be legally charged as an expense of offioe
     to be paid by the County,'

        'In the last sentence of this opinion you state that the
     officers named bre not fee officers and do not cornswithin
     the provisions of the Offioers Salary Law, namely, Article
     39128, however, we find in Article 39128, Section 13, the
     follotigr

        WV The oamissioners' court in counties having a population
     of twenty thousand (20,000) inhabitants or more, and less than
     one hundred and ninety thousand (190,OCC) inhabitants acoording
Hon. C. J. Wilde, Page 2



     to the last preceding Federal Census, is hereby author-
     ized and it shall be its duty to fix the salaries of all
     the following named offioers, to-wit: sheriff, assessor
     and collector of taxes, oounty judge, county attorney,
     including criminal district attomeJsand county attorneys
     who perform the duties of district attorneys, distriot
     clerk, county clerk, treasurer, hide and animal inspcct-
     or. Eaoh of said officers shall be paid in money en
     annual salary of twelve (12) equal installments of not
     less than the total sun earned as oompeneationby him
     in his official capacity for the fiscal year 1935, end
     not more than the nz&nan amount allowed such officer
     under laws existing on August 24, 1935.'

         'In the above quoted Article, you will notice that
      it specifioally mentioned treasurer and as stated above
      in your opinion O-902 in gart states that the treasurer
      does not come within the provisions of the Offioers Sal-
      ary law.

        “We also quote a portion of Artiole 1650, which per-
     tains to the Qunty Auditor's office under the sub-head
     of Organization. It does not state specifically as to the
     Auditor himself but it doss state in the last paragraph of
     Artiole 1650:

        a* All of said assistants shall take the usual oath
     of offioe for faithful performance of duty and may bs
     required to give such bond as the County Auditor may
     determine, which bond shall be paid for by the county
     and shall run in favor of the county and of the County
     Auditor as their interest may appear*.'

         "We will be pleased to have you check into this sub-
      ject further and advise relative to both the County Treas-
      crer*s office and the County Auditor's office."

         As II)understand your letter, you-desire to‘lmow whether
or not the oounty oan legally pay the premim on the official bonds
of the oounty treasurer end the county auditor.

         We arc informedby the Comptroller's office that Bueoes
County has a population of 51,759 inhabitants according to the last
preceding Federal 0811~~8.
Hon. C. J. Wilde, Page 3




         Section (b) of Article 3899. Vernon's Civil Statutes, reads
in part as followsr

          "Each officer named in this Act, where he receives
  a salary as compensation for his services, shall be cm-
  powered   and permitted to purchase and have charged to his
  county all reasonable expenses necessary in the proper and
  legal oonduot of his office, premiums on officials' bonds,
  premisedon fire, burglary, theft, robbery insurance pro-
  tectinppublic fnmds:a& inoludiag the cost of surety
  bonds far MS Eepnties, stiW expenses to bc passed on,
  predetermined and allowed in kind and amounts, as nearly
  as possible, by the Conmissioners* Court once eaoh month
  for the ensuing month, upon the application by each offi-
  cer, stating the kind, probable amount of expenditure and
  the necessity for the expenses of his office for such
  ensuing month, which application shall, before prescnta-
  tion to said court, first be endorsed by the County Audi-
  tor, if any, otherwise the County Treasurer, only as to
  whether funds are available for payment of such expenses.


         The portion of section (b), Article 3899, supra, which
reads "each officer named in this Act" refers to offioers named in
Article 3883 which is conunonlyknown as the Maximum Fee Bill.

         In reading the Yaximrpm.
                                Fee statute you sill note that the
county treasurer or county auditor is not named. Itis true that the
oountytreasurer is named in Section 13 of Article 3912e, Vernon's
Civil Statutes, and the Commissioners* Court is authorized and it is
its duty to fix the salary of the county treasurer as provided in the
statute. However, there is nothing in this statute authorising the
payment of the pramirrmof the official bond of the county treasurer.

         Where oounty officials receive salaries as compensation for
their services, only those offioers named in the ~axhaum Fee statute
arc entitled to charge to the county premiums on official ~bcmds.

         Article 1650, Vernon's Civil Statutes, provides for the ap-
pointier& of assistant auditors and stipulates that the premix for
the bond of such assist(bllts
                            shall be paid for by the county, but it
does not make any provision for the payment of the prcmirrmfor the
official bond of the county auditor.
Hon. C. J. Wilde, Page 4



         In an opinion rendered by this department on July 17, 1935,
written by Hon. Leon 0. Moses, Assistant Attorney General, it vas
held that the Qmissionersl Court does not have authority to pay for
premims on the oomty auditor's bond or the premiirmon the county
treasurer's bond.

         On July 27, 1938, in an opinion written by Eon. R. E. Gray,
Assistant Attorney General, it was held that where the county treasurer
is 011a straight salary there is no provision under the law for the pay-
ment of the premium on a surety bond.

         In Opinion 30. O-204 this department held that in view of Ar-
title 3883, 3891 and 3899 (b) and in the absence of statutory authori-
                                ' Court to make suoh payment, the Con-
ty authorising the Ctmuaissioners
missioners* Court does not have the authority to pay the precaims on
the official surety bonds of the oounty treasurer.

         In Opinion No. O-902, as above stated, this deparlment held,
among other things, that the premiums cm the offioial bonds of the
oouutytreasurer and oounty auditor are not such expenses that oould
be legally charged as expense of office to be paid by the oounty.

         You arc respeotfully advised that it is the opinion of this
department that the Commissioners1 Court has no authority to pay the
premims on the offioial bonds of,thc county treasurer and the county
Auditor.

         Trusting that the foregoing fully answers your inquiry, we
remain

                                          Yours very truly

                                    AlTORKEY   GENERAL   OF   TEXAS

                                     By s/Ardell ~llimas
                                         Ardell wiiiam
                                               Assistnat

AH:@nrehg

APPROVED BOV 29, 1939

GgRADDC.MARN
ATTORNEY GEICBAL OFTRXA9


                                                                   Approved
                                                                   Opinion
                                                                  Committee
                                                                 Bym
                                                                 Chairman